Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 and Fig. 3 in the reply filed on 05/26/2021 is acknowledged.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-14 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 3 and 10, the limitation, "can be" renders the claim indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes.  The claims should be amended to include “capable of” or “adapted to” language. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (7945409) “Furst” in view of Lebby et al. (608069) “Lebby”. 
Regarding claims 1 and 7, Furst discloses an apparatus and system for storing data on a prosthesis (col. 4, lin. 3-4 disclose a coding physically place on a stent), the apparatus comprising: implantable magnetizable coding (col. 4, lin. 7-9 disclose magnetic coding) coupled to a graft segment of a prosthesis for being delivered into a body of a subject (col. 4, lin. 3-4 and 7-9 disclose the magnetic coding is physically placed or coupled to the stent and col. 1, lin. 36-39 disclose an implantable stent); information written on the implantable magnetizable coding (col. 3, lin. 63-67 disclose information obtained on the stent is encoded on the stent and col 4, lin. 3-4 disclose magnetic coding); and wherein, after the prosthesis is delivered into the body of the subject, the implantable magnetizable coding is detectable by a magnetic detection device (col. 3, lin. 63-65 disclose the encoded information is detectable and claim 2 discloses an electromagnetic wave imaging device) and at least a portion of the information is accessible by the magnetic detection device (col. 3, lin. 33-37 disclose the information is obtained using an electromagnetic wave imaging device); except for disclosing a magnetizable fabric.
However, Lebby teaches a similar fabric comprising magnetizable fabric which is detectable by a magnetic detection device (Fig. 1, abstract and col. 4, lin. 17-21 disclose a magnetizable fabric being detectable by a remote monitoring device).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetizable apparatus in Furst to include a magnetizable fabric, as taught and suggested by Lebby, for allowing the magnetizable coding to have increased functionality of the woven fabric material (col. 1, lin. 55-57 of Lebby). 
Regarding claims 2 and 8, Furst discloses the information comprises first information; the first information comprises information corresponding to at least one of the implantable magnetizable fabric or the prosthesis (col. 4, lin. 27-33 disclose the information corresponds to the prosthesis); except for a second information; and the second information comprises information corresponding to at least one of the subject or a health care provider.  However, Lebby teaches a similar apparatus comprising a second information; and the second information comprises information corresponding to at least one of the subject or a health care provider (abstract discloses the information on the magnetizable fabric corresponds to biomedical information of the subject). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetizable apparatus in Furst to include a second information; and the second information comprises information corresponding to at least one of the subject or a health care provider, as taught and suggested by Lebby, for allowing the subject to monitor and adjust their biomedical information including body temperature (col. 1, lin. 45-52 of Lebby).
Regarding claims 4 and 11, Furst discloses the prosthesis comprises a stent graft (col. 3, lin. 5-8); and the graft segment comprises a tube of the stent graft (one skilled in the art understands that a stent-graft inherently involves a graft segment which is a tube).
Regarding claims 6 and 13, Furst discloses the claimed invention of claim 1 except for at least one position code is written on the implantable magnetizable fabric, and the at least one position code is detected by a positioning component of the magnetic detection device to position the magnetic detection device relative to the implantable magnetizable fabric (col. 4, lin. 23-28 disclose a magnetic field  between the fabric and the detection device which allows 
Regarding claim 9, Furst discloses the information comprises at least one of a text or an image (col. 1, lin. 33-35 of Furst disclose an image);
Claims 3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (7945409) “Furst” in view of Lebby et al. (608069) “Lebby” further in view of Gurovich (2007/0018004).
As best understood, Furst discloses the information comprises at least one of a text or an image (col. 1, lin. 33-35 of Furst disclose an image); except for the information can be encoded as one of binary codes or multi-level codes; and the implantable magnetizable fabric comprises magnetic beads or magnetic fiber.
However, Lebby discloses a similar apparatus comprising a magnetizable fabric comprising magnetic fiber (abstract).  Furthermore Gurovich teaches a similar apparatus 1 (Fig. 1) comprising information that can be encoded as one of binary codes or multi-level codes (pars. 0073 and 0095 disclose encoding involving binary coding system).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetizable apparatus in Furst and Lebby to include the information can be encoded as one of binary codes or multi-level codes, as taught and suggested by Gurovich, for allowing the fabric to have its own unique combination of code elements (par. 0073 of Gurovich).
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter is allowable due to the limitations of “the magnetic detection device comprises a data cable, a catheter, and a head; the head is configured to access a portion of the information; the data cable is disposed inside the catheter; and the magnetic detection device is delivered inside the prosthesis to access at least the portion of the information” as set forth in claims 5 and 12, which has not been found anticipated by or obvious over prior art.  The closest prior art of Furst et al. and Lebby et al. fail to disclose the magnetic detection device is delivered inside the prosthesis to access at least the portion of the information.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774